Citation Nr: 0841136	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  00-20 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for gum disease.

4.  Entitlement to service connection for lacerations of the 
feet.

5.  Entitlement to service connection for a bilateral shin 
disorder, to include as secondary to service-connected 
plantar fasciitis.

6.  Entitlement to service connection for a circulatory 
disorder of the lower extremities, to include as secondary to 
service-connected plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which, in pertinent part, 
denied the above claims.

The veteran's bilateral hearing loss, bilateral shin 
disorder, and a circulatory disorder of the lower extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current eye disorder that was 
incurred in, or aggravated by, service.

2.  Gum disease is not a disease for which entitlement to 
service connection is available.

3.  The veteran does not have residuals of lacerations to the 
feet which were incurred in, or aggravated, by service.


CONCLUSIONS OF LAW


1.  The criteria to establish service connection for an eye 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria to establish service connection for gum 
disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for the establishment of service connection 
for lacerations of the feet are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in October 1999, March 2006, and May 2007 
the veteran was notified of the evidence not of record that 
was necessary to substantiate her claim.  She was told what 
information that she needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice by letter from VA dated in 
March 2006.  Nevertheless, because service connection is 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the veteran under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The veteran was provided with VA examinations.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for arthritis and certain organic diseases 
of the nervous system may be established based upon a legal 
"presumption" by showing that either is manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1132 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c) (2008).  
However, the VA General Counsel held that service connection 
may be granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifested during service or 
which pre-existed service and progressed at an abnormally 
high rate, presumably due to aggravation or a superimposed 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Eye disorder

The veteran asserts that she has a current eye disability 
manifested by blurred vision which was incurred as a result 
of a corneal abrasion sustained during her period of active 
service.

The veteran's entrance report of medical examination dated in 
June 1979 shows that clinical evaluation of the eye was 
generally normal.  Visual acuity was measured to be 20/170 in 
the right eye, corrected to 20/25; and 20/200 in the left 
eye, corrected to 20/25.  In the associated report of medical 
history, she indicated that she had never had eye trouble.

A report of medical examination dated in February 1982 shows 
that clinical evaluation of the eye was generally normal.  
Visual acuity was measured to be 20/25 in the right eye and 
20/20 in the left eye.

A report of medical examination dated in January 1983 shows 
that clinical evaluation of the eye was generally normal.  
Visual acuity was measured to be 20/70 in the right eye, 
corrected to 20/20; and 20/100 in the left eye, corrected to 
20/20.  In the associated report of medical history, she 
indicated that she had never had eye trouble.

A service medical record dated in April 1985 shows that the 
veteran sustained lacerations of the face in a motor vehicle 
accident during her period of service in Italy.

A chronological record of medical care dated in March 1986 
shows that the veteran cut her left eye in a motor vehicle 
accident one year earlier, and that she had been experiencing 
blurry vision ever since.  The assessment was compound myopic 
astigmatism and allergic conjunctivitis.

A chronological record of medical care dated in August 1987 
shows that the veteran reported pain and blurred vision in 
the right eye.  The assessment was persistent deteriorating 
conjunctivitis.

A chronological record of medical care, dated later in August 
1987, shows that the veteran reported redness and blurring of 
the right eye which would come and go.  The assessment was 
resolved keratitis of questionable etiology and of 
questionable exposure.

A report of medical examination dated in February 1988 shows 
that clinical evaluation of the eye was generally normal.  
Visual acuity was measured to be 20/30 in the right eye, 
corrected to 20/20; and 20/40 in the left eye, corrected to 
20/20.

A service medical record dated in October 1990 shows that the 
veteran reported a temporary loss of vision for about two 
minutes.  She added that she would see some dots and that she 
would have headaches.  The diagnosis was right eye compound 
myopia and left eye myopia.

A service medical record dated in September 1993 shows that 
the veteran reported for an eye examination and new glasses.  
The diagnosis was right eye compound myopia and left eye 
myopia.

A chronological record of medical care dated in March 1995 
shows that the veteran reported a one year history of 
intermittent loss of vision for up to two minutes, which had 
become worse and more frequent.  The assessment was eye 
problem.

A service medical record dated in April 1999 shows that the 
veteran gave a history of left eye trauma.  The assessment 
was partly illegible, but included presbyopia.  

A retirement report of medical examination dated in April 
1999 shows that examination of the veteran's eyes was said to 
be abnormal.

Subsequent to service, a VA eye examination report dated in 
March 2001 shows that the veteran's service medical records 
were not reviewed in conjunction with conducting the 
examination of the veteran.  She reported a history of 
wearing glasses since she was in her teens, and that she had 
sustained a scratched right cornea in 1986 which healed with 
medication and patching.  Physical examination revealed no 
residuals from the corneal abrasion in the right eye.  
Fundoscopic examination showed no diabetic retinopathy, 
bilaterally.  The diagnosis was history of corneal abrasion 
of the right eye without residual; refractive error; and 
presbyopia.

A VA ophthalmology examination report dated in January 2005 
shows that the veteran reported blurry vision and eye 
twitching.  The assessment was decreased vision, apparently 
consistent with poor refraction.

A follow-up VA ophthalmology examination report, also dated 
in January 2005,  shows that the veteran was given an 
impression of refractive error, for which he was given new 
spectacles; diabetes, with no evidence of diabetic 
retinopathy; and non-visually significant cataracts.

Refractive error, including presbyopia, myopia, and 
astigmatism,, is excluded, by regulation, from the definition 
of disease or injury for which veteran's benefits are 
authorized if incurred or aggravated in service.  38 C.F.R. 
§§ 3.303(c), 4.9.  As such, regardless of the character or 
the quality of any evidence that the veteran could submit, a 
strictly developmental defect, such as refractive error, 
including presbyopia, cannot be recognized as a disability 
under the terms of the VA's Schedule for Rating Disabilities 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. 
App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  
The validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510. 

While service connection cannot be granted for the symptoms 
of refractive error, if there is medical evidence which 
establishes that the veteran has a loss of vision due to 
disability of service origin, the loss of vision may be 
compensated through the disability evaluation assigned for 
the service-connected disability to which the eyesight is 
attributed.

The medical evidence shows that the veteran was treated for 
compound myopic astigmatism, allergic conjunctivitis, 
resolved keratitis, compound myopia, and presbyopia during 
her period of active service.  However, subsequent to 
service, she has been diagnosed solely with a history of 
corneal abrasion of the right eye without residual, 
refractive error, presbyopia, and non-visually significant 
cataracts.

As indicated above, refractive error and presbyopia are 
excluded, by regulation, from the definition of disease or 
injury for which veteran's benefits are authorized if 
incurred or aggravated in service.  The VA examination in 
March 2001 showed that there were no residuals of the history 
of corneal abrasion of the right eye.  While there is a 
current diagnosis of non-visually significant cataracts, 
there is no competent medical evidence of record that they 
are manifested as a result of the veteran's period of active 
service.  The medical evidence of record does not show that 
any of the eye disorders with which the veteran is currently 
diagnosed are associated with any disability attributable to 
service.  To the extent that the veteran has decreased vision 
due to presbyopia or refractive error and those conditions 
are considered to be developmental and are not disabilities 
based on VA law, service connection cannot be granted for 
this condition.

Further, there is no medical evidence of record that 
indicates that the veteran has a compensable vision loss 
disorder that is related to his active service.

The Board has considered the veteran's statements in support 
of her claim that she has an eye disability as a result of 
her service.  While she is certainly competent to describe 
the extent of her current symptomatology, there is no 
evidence that she possesses the requisite medical training or 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim for service connection.  The 
evidence does not show that she has a current eye disorder 
for which veteran's benefits are authorized if incurred or 
aggravated in service.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 49. 

Gum disease

The veteran seeks service connection for gum disease for 
which she was treated from 1985 to 1999, during her period of 
active service.  The service dental records shows that in 
August 1994, it was indicated that the veteran reported heavy 
bleeding following the removal of teeth.  The veteran's April 
1999 separation report of medical examination shows that 
multiple missing teeth were noted, along with a maxillary 
overbite.  In the associated report of medical history, the 
veteran indicated a history of severe tooth or gum trouble.  
The examiner elaborated that her gums would ache all the 
time.  She was said to have been currently followed by a 
local dental clinic.

A private medical record from Family and Occupational 
Medicine dated in September 2003 shows that the veteran had 
some missing molars, but that the remaining teeth were in 
fair repair.

Dental disabilities which may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2008).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-
9916 (2008).  Dental regulations provide that treatable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease is considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2008).

The veteran does not allege that she sustained trauma to her 
teeth or mouth during service; thus the dental condition for 
which she seeks compensation benefits is eligible for service 
connection only for treatment purposes, not for compensation 
purposes.  As such, as to the establishment of service 
connection for gum disease for compensation purposes, the 
claim must be denied.  Where the law and not the facts are 
dispositive, a claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because VA regulations 
preclude service connection for VA compensation purposes, the 
veteran's claim of entitlement to service connection for gum 
disease lacks legal merit and must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Lacerations of the feet

The veteran asserts that she has residuals of laceration of 
the feet, which was first manifested during her period of 
active service in 1985.

A service medical record dated in April 1985 shows that the 
veteran was involved in a motor vehicle accident in which she 
sustained multiple lacerations of the face, neck, lip, and 
scalp.  There is no indication that the veteran sustained 
lacerations of the feet.

A service medical record dated in May 1985 shows that the 
veteran reported serious pain in both feet following a motor 
vehicle accident.  Physical examination revealed no physical 
or palpable pathology.  The impression was idiopathic 
neuralgia of the feet.

Subsequent to service, a VA examination report dated in March 
2001 shows that physical examination revealed that both feet 
appeared normal.  There were no skin changes.  The diagnosis 
was normal feet.

A VA examination report dated in September 2006 shows that 
there was no history of trauma to the feet.  The diagnosis 
was bilateral plantar fasciitis of the feet.

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
lacerations of the feet, as it is not shown that the veteran 
currently has residuals of lacerations of the feet.  Congress 
specifically limited entitlement to service connection 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board acknowledges the veteran's own belief that she has 
residuals of lacerations of the feet that were incurred 
during active duty.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through her senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu, 2 Vet. App. at 495.

In sum, the evidence of record fails to establish that the 
veteran has a current diagnosis of lacerations of the feet.  
As the preponderance of evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A.§ 
5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for an eye disorder is denied.

Service connection for gum disease is denied.

Service connection for lacerations of the feet is denied.


REMAND

Unfortunately, as to the issues of service connection for 
bilateral hearing loss, a bilateral shin disorder and a 
circulatory disorder of the lower extremities, each to 
include as secondary to service-connected plantar fasciitis, 
appellate review of the veteran's claims at this time would 
be premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that she is afforded every possible 
consideration.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  

A March 2001 VA examination does not show that the veteran 
had hearing loss for VA compensation purposes.  The Board 
observes, however, that the veteran had signs of impaired 
hearing in service, and that she reports that the condition 
has worsened since that time.  As such, the Board finds that 
another VA audiological evaluation is necessary to adjudicate 
this claim.  Thus, this issue must be remanded.

The veteran contends that she currently has a bilateral shin 
disorder and a circulatory disorder of the lower extremities 
that are etiologically related to and aggravated by her 
service-connected plantar fasciitis.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The service medical records reveal that in March 1992, she 
was diagnosed with mild stress changes of the tibia, 
bilaterally.  A Health Questionnaire For Dental Treatment 
dated in October 1997 shows that she was said to have 
problems with circulation of the lower extremities.  Her 
April 1999 report of medical examination shows that clinical 
evaluation of the feet and lower extremities was abnormal.  
The examiner stated that the veteran would experience 
frequent leg cramps since 1985 secondary to a motor vehicle 
accident.  Joint problems were also noted.

A private medical record from Calhoun Physical Therapy dated 
in September 2005 shows that the veteran currently had poor 
circulation.  While the September 2006 VA feet examination 
report shows that the veteran has bilateral plantar 
fasciitis, it did not address the issue of whether the 
veteran has a bilateral shin disorder or a circulatory 
disorder of the lower extremities, to include as secondary to 
the service-connected plantar fasciitis.  On remand such an 
opinion should be obtained, addressing whether any currently 
diagnosed bilateral shin disorder or a circulatory disorder 
of the lower extremities is due to the veteran's period of 
active service, to include her service-connected plantar 
fasciitis.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hearing loss found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that the 
veteran's hearing loss is related to or 
had its onset during service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner must opine whether any 
currently diagnosed bilateral shin 
disorder or a circulatory disorder of the 
lower extremities found on examination is 
etiologically related to her period of 
active service, to include the reported 
incidents of mild bilateral stress 
changes of the tibia and circulation 
problems of the lower extremities.

The examiner must also opine whether any 
currently diagnosed bilateral shin 
disorder or a circulatory disorder of the 
lower extremities found on examination 
was either caused by or is otherwise 
aggravated (i.e., permanently worsened) 
by the veteran's service- connected 
plantar fasciitis.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, and 
reconcile any contradictory evidence.

3.  The AMC should then readjudicate the 
appeal.  If the decision with respect to 
the claims remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


